Citation Nr: 0925861	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis, to include 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the Veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for hepatitis.
 
In October 2006, the Board reopened the claim for service 
connection and remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the April 2008 VA 
medical examiner issued an August 2008 addendum, noting:

The patient developed hepatitis in 1971 after being 
discharged, and he has a history of in the service 
of IV drug abuse with heroin.  Then it is more 
likely than not that the hepatitis was acquired 
during [the Veteran's] period in the service.

Notably, however, the Veteran maintains that he contracted 
hepatitis through a tattoo he received while in Vietnam or 
through air guns used in service for vaccinations.  While the 
Board acknowledges the foregoing VA medical opinion, and that 
it indicates a relationship between the Veteran's current 
hepatitis and his history of drug use in service, further 
clinical analysis is necessary under these circumstances.  
Thus, as no medical opinion has been provided concerning the 
question of whether the current hepatitis condition was 
contracted by way of a tattoo received or an air gun used in 
service, further development is warranted.



Accordingly, under the circumstances of this case, additional 
assistance is required, and this case is REMANDED for the 
following action:

1.	The RO should return the claims file to 
the April 2008 VA medical examiner, if 
possible.  If not possible, then to an 
examiner with appropriate expertise.  
Based on a review of the records 
contained in the claims folder and the 
results of the April 2008 examination, 
the examiner should state whether is it 
at least as likely as not (meaning at 
least 50-percent probable) that the 
Veteran contracted hepatitis: (1) due 
to any tattoos he received while in 
Vietnam; (2) due to the use of air guns 
for vaccinations in service; or (3) due 
to the use of drugs, including IV drug 
abuse with heroin, during service.  A 
rationale for all opinions expressed is 
to be provided.

2.	Then the RO should readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, then the RO 
should issue a Supplemental Statement 
of the Case and provide the veteran and 
his representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


